Kane, J. P.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1986, which assessed the employer for additional contributions for the period from April 1, 1980 through December 31, 1982.
The decision should be affirmed (see, Matter of Enelra Cab Corp. [Roberts], 132 AD2d 864). Moreover, we have reviewed the employer’s contention that it was denied a fair hearing because its president was not provided with a translator and find it to be without merit. The record reveals that the employer’s president had no difficulty understanding or answering the questions put to him. Further, no request for a translator was made by the employer’s president.
Decision affirmed, without costs. Kane, J. P., Main, Casey, Weiss and Mikoll, JJ., concur.